i%r. 2. L. Angell, Assistant to
the President, A k,PLCollege,
College Station, Texas
EeaC Hr. Angel18                       Opinion   Ho.   O-4267

                                       Rgt   Am the teachers snd heads of
                                             verlous d6p6X'tUIent6ln A. 60M.
                                             'College entitled t? expenses
                                             when attending meeting8 or
                                             gatherings In connection  with
                                             and ln line with thelr dutlee?
                  Thie i6 In r&ply Co your letter of      D%c%mber   10, 1941,
which    reads as follt#t61
               "X should like tz get an opirdon on whether A. Elt
                                                                Irl.
College can ?egally allow travel eXpense on the following txi6e8t

'1.     Profe66or of &irxLcipalend   Sanltery Engineering t0 go to
        Austin to attend a meeting   of'the Texsa Public Health
        Association to aonfer with   &h&6 yup   concez'n~ the prob-
        lems deal-   with 6anitary   praat ce6 ln lkxaa.

        The Texas Public Eealth Aasoaistion ia an orgrmitation
        made up of medloal health oft’icers, public health ISUP666,
        sanltarlan6,and sanitary inspector8. It6 VIEPOWS a%%!
        to improve the public health by lncreaaing the efficitnoy
        of health worker@ ~lployed by the cltiea, aounties and
        the state1 to di66erainatehealth infonastloka6aoz3gthe
        general public snd gmernmental Off'iCia16$te coadueb
        and enaourage research projects in publia health, It
        aacompll6h66 these alms pr@etpelly by mean6 OS an an-
        nual meeting at +hloh the principal bu6innS6sI.6the hold-
        ingofco~~&teemieetiag6inwhichn@'W       &=6'X3dUre6aad
        awn?prodeote are d3.scus6edand paet izccompliahmentsare
        PevZewed .
        In the aepartraentof Municipal and Saaitery Em~i~tWing
        we have a numbprrof teaacherswho ar0 experts in tile
        field, and it fa felt that slnoe the Tex%n Public Eiaa>$h
        Association is public ln abwmctar and its meetings We
        for the rganerrsl
                        welfare of tihepeople of %X&S6 that We
        should &lt~W me%     for Bn iXQ%X'tt0 66Bi8t theg!in
        f2d.r wac.

“2.     Dean of the School of &?ts &Id Salesmax to attend the
        !&stars
              Pars~nml. Conference at the University of Texas,
      E.   L.   Angel1 - P6ge 2    --copp---             o-4267



      TheT43xasPemKJnnel Confmence       is oonduoted under
      the auspices of the'Unlvereity
                               . ._    of _%6x66._
                                            -      Its  w
      bernhlp   indudes  repre6entatlve8OS School6 of   IEn-
      $ine@r~,      Buuslne66Adniitmtlon,     Muoation and
      personnel offloers frm %%a6 2nduetrles. Xta pur-
      pow la the cultivation of better relations between
      these   echo016 anffthe employers of their graduates,
      with pparticularreference to the Sunotione     of the
      6Chool.6in PrepaI'ingtFaine8 Uorker6 of Various
      eorts.
      Profeeaor ofJthO llepartmen$ofAnlm6lEuusbandryto
      attend meetfn& of 6hqep and goat raI6er6 at Del Rio,
      Texas, for the ynrrpotieof assisting these men in
      6OUlC of their problems and tomgain from them know-
      ledge of the current need6 from thie group 60 that
      instruction at A. & #. College can be of mo??epracti-
      cal benefit to thie lnduetry.
      The apeei8liata who are employed a6 teacher6 in this
      department can be of great benefit to the sheep and
      goat raiser6 by ConferHng with them at the9.rmeet-
      Srigaand akthe 6&me time thie Cont6Ct with the cur-
      Pent problems of this grartpwill m6ke it pO6sible to
      ~tt~elateri616     in the come   of study pr6s3tlcal
                .
      zf IIiunotion of'the 6tlIts10 to foster .IndUstryand
      agrlcult~re, then 6hould A. 8sM. pay expenses of its
      experte tq a6sist, 88 abov6 3?0qumteddl
“4.   Dan oft&¶ saho01~0f &?&U.ltUreto go to Luring end
      San Antonio for a oonftie     ultb the offiofalrrof
      the LullingFoundation and wlt;h16+d6r6 Of the ~M.6
      induBtZ=y an&Woblems re'lat~tothe     fieldof in-
      6trwtlon, 60 that A. dhPl.aan better 6erv6 the Sgrl-
      cultUral find live-at0ck IndwtrJr of the state.

“5.   The Dean of'the Sahoel of S@lneerlng to go to Hew
      York City to attend HntlenalHee~ing OS the American
      Soalety of Xeehzu1ic61EngiMars for the purpow of
      eonferrlngwithntembenr ofthatywqr     to fLndan
      outrta!xd~ 6Uin to t&e the pC~61tiOXIkB Head of the
      Dears-     of Indwtsial ZmgLneerlng at the A. b M.
                l


      Theme&elriplip in the AtfW?~c6nSooiety 0fMeckanlaal
      Engineers I6 made up of mechaaical er@nmr6   f+romtxa-
      dustry and te8~ChsF6Of %eOhaniCal ~inee~ing   fX'Om
      college6.
      TheDean of the Sahool oZ'3h@ne6rl~rro~ldb8v6       m
      opportunity to Znte-Pvieua @at     number of men who
      6m leadere,  in this  field and 66cxwe a better m6n
      for this polJtlonthan Lp he attempted to emp$loyhim
      through corre~ondenco    alone.
m.6.L.Angezl-                 P6Se 3                           o-4267


“6.         Frofe?haarof the Department of ~~rtiouuure to go to
            Dallas, 'PQxae to aaslst in supervising the A. & M.
            College exhibit for the meetlna;of the American Asso-
            clntloti.for   the Adoancomcntof Science,

            Tim Amerloen Ass3clatlon
                                  for the Advancement of
         8CieSlCGinclude6 in f&6 membership 6Ome @,OOO laem-
        ‘bel'8,Which l3UllibW
                            embrace6 OUt6tWding 6&%&i6t6
         of the United Skates. The Board of Dlreotors of
         the A. b M. Coll.e&ehas made an appropriation for
         the College to have an exhlblt at this meet%ng, and
         it is neoe666ry thnt some membera of the College
         staff aas%st in .sett%ngup the exhibit and 6up@rv~s-
         lng such an exhlblt durQ-g the time of the meetlng."
     We attach hereto a copy of our Opinion No. O-1973, addressed to
Honorable CLlffopd B. Jonem, -Presidentof Texas !$whnologIoal College,
and out Oplni!m ?!o.O-2084, addressed to Eonarable Homer P. Ralney,
Pros%dent of the university of Texas, which discuss and outline the
condltlom un&?r which expcneea nay be pald in attendin& gatherings
such 68 those mentioned in your letter.
    Subsection 6 of the general provislonnscontained in the Eduaatkmal
Appropr&atlon Bill, a8 passed by the Legislature ia 1941, reads ln part
a6 fO11OU6:
                       "~otfp1yallug~enms     shall be Incurred
            by Ward  members, heada,of instltuticm6, or by any
            tpuployee of any of the 8ohoo18, or other agenciee
            named h&r&n, ~fmaideOF outside of the bo#&Wie6     of
            the State of Tim’aa, except far State bvairmas, end
            no travel rphalf. be perfarteed outside the Stata ex-
            C@@ ryrointhU &dV&llWd Wdtt0ll COlWInt Of ths Saboo1'6
            B3ard et Regents or DirecOurtb"
               As to what 16 "State business", within the cont~3,atlon
of u&Id Apprap;riatm Bill, 16 left largely to the discretion 0r the
local boards in oantrol of Che v6rlou6 eduaatlti   tnstitutions, These
questione~mat pz%marTly bc detsraLinQdby the govemlnfs bodies of maid
id6titUtiOIUZ.
in    th0     oplnwls,     troples   of   nhbh   Elm
can be added,
               It Is our opln?.tmthat each of the six propersedtrips
aan be clamed as "State bus%ne~s" and if the )&nactingBoarctof A.Cldvl.
Co~&g;6$ecido6 that each or all o& said proposed trip6 am "State
           then the traveling expenses referred toin your letter taxi
legally d $a%
Hr. E. L. Angel1 -     Page4                                            o-4267



                                     very    way     yours
                                     ATFORNEX      amwui     OP TEXAS


                                     By a/Q&L ii. Isarcua
                                          aeo. w. Barcus
                                          Amlstslnt



APPR@VJZXFx;B2, 1942
s/ tlrov*rSellers
FxRRTxssI~m
ATTORNXX O-S,

Approved   oplaicm   CQmlRltC%% By    a/mB    Chairman